 



Exhibit 10.13
LETTER OF CREDIT REIMBURSEMENT AGREEMENT
     THIS LETTER OF CREDIT REIMBURSEMENT AGREEMENT, dated as of September 5,
2007 (this “Reimbursement Agreement”), is entered into among SANTANDER DRIVE
AUTO RECEIVABLES TRUST 2007-2, a Delaware statutory trust (the “Issuer”), WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as indenture trustee (in such
capacity, the “Indenture Trustee”), SANTANDER DRIVE AUTO RECEIVABLES LLC, a
Delaware limited liability company, as seller (the “Seller”), SANTANDER CONSUMER
USA INC., an Illinois corporation (“Santander Consumer”), as servicer (in such
capacity, the “Servicer”), and BANCO SANTANDER, S.A., ACTING THROUGH ITS NEW
YORK BRANCH,(“Banco Santander”), as letter of credit issuer (in such capacity,
the “Letter of Credit Issuer”).
RECITALS
     WHEREAS, the Seller, the Servicer, the Issuer and the Indenture Trustee
are, concurrently herewith, entering into a Sale and Servicing Agreement, dated
as of September 5, 2007 (the “Sale and Servicing Agreement”), pursuant to which
the Issuer is acquiring from the Seller a pool of retail installment sales
contracts (the “Contracts”) secured by new and used automobiles, light duty
trucks, vans and mini-vans financed thereby;
     WHEREAS, the Issuer and the Indenture Trustee are, concurrently herewith,
entering into an indenture, dated as of September 5, 2007 (the “Indenture”),
pursuant to which the Issuer is issuing $600,000,000 aggregate principal amount
of Class A Asset Backed Notes (the “Notes”);
     WHEREAS, Banco Santander, as administrative agent and as issuing bank,
Drive Residual Holdings LP, as borrower, Santander Consumer, as originator, the
financial institutions signatory thereto from time to time (the “Lenders”) and
Santander Investment Securities Inc., as arranger, have entered into a second
amended and restated credit agreement, dated as of August 30, 2007 (the “Credit
Agreement”), pursuant to which Banco Santander, as Letter of Credit Issuer, may
provide, pursuant to the terms and conditions contained in the Credit Agreement,
the Letter of Credit, in substantially the form attached hereto as Exhibit A;
and
     WHEREAS, the parties hereto wish to set forth certain terms and conditions
relating to the issuance of the Letter of Credit in connection with the Notes
and the Reserve Amount.
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions. As used in this Reimbursement Agreement and
unless the context requires a different meaning, capitalized terms defined in
the recitals, the heading and text hereof shall have their defined meanings when
used herein, and capitalized terms not

 



--------------------------------------------------------------------------------



 



otherwise defined herein shall have the meanings assigned to such terms in the
Sale and Servicing Agreement and the following terms shall have the following
meanings:
     “Base Rate” shall mean, as of any date, a rate per annum equal to the
greater of (i) the rate announced by Banco Santander from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes, which rate is not intended to be the lowest rate of interest
charged by Banco Santander in connection with extensions of credit to debtors or
(ii) a fluctuating interest rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal for each day during such period to the rate
determined, in the sole opinion of Banco Santander, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. (New York, New York time) on such day, plus 1.00%.
     “Cash Flow” means cash flow supporting the Notes, calculated in accordance
with Item 1114 of Regulation AB, as determined by the Issuer or the Servicer in
its reasonable discretion.
     “Commission” means the United States Securities and Exchange Commission.
     “Eligible Letter of Credit Issuer” means an institution with a short-term
debt or deposit rating at least equal to A-1 or the equivalent from S&P and
Prime-1 or the equivalent from Moody’s and a long-term debt or deposit rating at
least equal to A or the equivalent from S&P and A2 or the equivalent from
Moody’s.
     “Exchange Act” means the Securities Exchange Act of 1934, including, unless
the context otherwise requires, the rules and regulations thereunder.
     “Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are required to be
filed by the Seller or the Issuer with respect to the Notes pursuant to the
Exchange Act.
     “Letter of Credit” means the Reserve Account Letter of Credit issued by the
Letter of Credit Issuer, substantially in the form of Exhibit A.
     “Letter of Credit Draw Amount” means any unreimbursed drawing under the
Letter of Credit.
     “Rating Agency Condition” means written confirmation by each Rating Agency
that its then current rating of the Notes, without giving effect to the Note
Policy, shall not be reduced or withdrawn.
     “Repayment Amount” shall mean the sum of all amounts payable with respect
to any outstanding Letter of Credit Draw Amounts, fees, interest and expenses
and all other amounts owing to the Letter of Credit Issuer hereunder and to
Banco Santander and the Lenders under the Credit Agreement, with respect to the
Letter of Credit.
     “Regulation AB” means Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. § § 229.1100-229.1123, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities, Securities

 



--------------------------------------------------------------------------------



 



Act Release no. 33-8518.70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff
from time to time.
     Section 1.2. Interpretation. When used in this Reimbursement Agreement,
unless a contrary intention appears: (a) a term has the meaning assigned to it;
(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP; (c) “or” is not exclusive; (d) “including” means including
without limitation; (e) words in the singular include the plural and words in
the plural include the singular; (f) any agreement, instrument or statute
defined or referred to herein or in any instrument or certificate delivered in
connection herewith means such agreement, instrument or statute as from time to
time amended, modified or supplemented and includes (in the case of agreements
or instruments) references to all attachments thereto and instruments
incorporated therein; (g) references to a Person are also to its successors and
permitted assigns; (h) the words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Reimbursement Agreement shall refer to this
Reimbursement Agreement as a whole and not to any particular provision hereof;
(i) references contained herein to Section, Schedule and Exhibit, as applicable,
are references to Sections, Schedules and Exhibits in this Reimbursement
Agreement unless otherwise specified; (j) references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; and (k) the term “proceeds” has the meaning set forth in the applicable
UCC.
ARTICLE II
LETTER OF CREDIT
     Section 2.1. Issuance. The Letter of Credit Issuer hereby agrees, upon the
request of the Servicer on the terms and subject to the conditions set forth in
the Credit Agreement, to issue to the Indenture Trustee the Letter of Credit. If
a successor Indenture Trustee is appointed, promptly following the appointment
of such successor Indenture Trustee pursuant to the terms of the Indenture and
upon receipt of an Instruction to Transfer substantially in the form of Annex C
to the Letter of Credit, the Letter of Credit Issuer shall deliver to such
successor Indenture Trustee, in exchange for the outstanding Letter of Credit
held by the predecessor Indenture Trustee, a substitute Letter of Credit
substantially in the form of Exhibit A hereto, having terms identical to the
then outstanding Letter of Credit but in favor of such successor Indenture
Trustee.
     Section 2.2. Terms and Payments.
     (a) Except as expressly provided herein or in any Transaction Document, all
terms and conditions with respect to the payment of the Repayment Amount and any
other fees, interest and expenses with respect to the Letter of Credit, shall
not be determined in accordance with the Transaction Documents, but shall be
determined in accordance with the Letter of Credit and the Credit Agreement.
     (b) Without the prior written consent of the Letter of Credit Issuer, at no
time while the Issuer is subject to the reporting requirements of the Exchange
Act will the face amount of the Letter of Credit be modified to exceed an amount
equal to 9.50% of the Cash Flow, provided

 



--------------------------------------------------------------------------------



 



that the foregoing shall not reduce or modify the Letter of Credit Issuer’s
obligations under the Letter of Credit.
     (c) To the extent the face amount of the Letter of Credit would exceed an
amount equal to 9.50% of the Cash Flow, the Issuer and the Servicer shall
(i) arrange for the issuance of an additional letter or letters of credit and/or
(ii) provide for deposits to be made to the Reserve Account from Available Funds
(as defined in the Sale and Servicing Agreement), other than any draws on the
Letter of Credit and otherwise to the extent available, so that at all times the
Letter of Credit Amount shall not exceed 9.50% of the Cash Flow.
     Section 2.3. Limited Recourse; Obligations Absolute.
     (a) Subject to Sections 2.3(b), (c) and (d) hereof, the obligation to repay
any Repayment Amount shall be without recourse to the Seller (or any Person
acting on behalf of the Seller), the Issuer, the Servicer, the Insurer, the
Indenture Trustee or any holder of Notes or any Affiliate, officer or director
of any of them and the obligation to pay any Repayment Amount shall be limited
solely to the application of:
     (i) Available Funds (as defined in the Credit Agreement) and other amounts
payable in respect thereof required to be distributed to the Lenders, and only
to the extent that such amounts are available pursuant to the Credit Agreement
for distribution to the Lenders with respect to the Letter of Credit; and
     (ii) any remaining funds of the Issuer, after payment in full of the debt
and all other obligations of the Issuer, incurred in accordance with the
Transaction Documents.
     (b) In the event of a failure by the Servicer to make any payments,
deposits, transfers or give any instructions to transfer, in each case as
required by the Sale and Servicing Agreement, which failure directly results in
(i) a withdrawal from the Reserve Account or a drawing under the Letter of
Credit or (ii) a decreased amount required to be distributed to the Letter of
Credit Issuer under the Credit Agreement, the obligation to repay the portion of
the Repayment Amount resulting from such breach shall be a full recourse
obligation of the Servicer, together with interest on such amount at the Base
Rate in effect from time to time plus 2.00% from the date such payment, deposit
or transfer was required to be received by the Issuer or, in the case of the
failure to furnish required instructions resulting in a withdrawal from the
Reserve Account or a drawing under the Letter of Credit, from the date of such
withdrawal or drawing. Amounts payable hereunder by the Servicer shall not
include amounts that have the effect of recourse or which constitute advances by
the Servicer due to credit or payment problems of the related obligors; provided
that the foregoing shall not affect any obligations the Servicer may otherwise
have pursuant to the Credit Agreement.
     (c) The obligations of (i) the Seller and the Servicer under this Section
are solely corporate obligations of the Seller and the Servicer and (ii) the
Issuer under this Section are solely trust obligations of the Issuer, and shall
be payable by such Person solely as provided in this Section. No recourse shall
be had for the payment of any amount owing hereunder or any other obligation of,
or claim against, the Seller or the Issuer or the Servicer, as the case may be,

 



--------------------------------------------------------------------------------



 



arising out of or based upon Section 2.3 against any stockholder, employee,
officer, agent, trustee, director or authorized person of the Seller, the Issuer
or the Servicer.
     (d) Nothing contained in this Section shall relieve the Seller (or any
Person acting on behalf of the Seller), the Issuer, the Servicer, the Insurer,
the Indenture Trustee or any holder of Notes or any Affiliate, officer or
director of any of them, of any liability such Person might otherwise have as a
result of actions or omissions taken by them resulting from fraud, gross
negligence or willful misconduct.
     (e) The provisions of Section 2.3(a) shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code. No amount owing
by the Seller or the Issuer, as the case may be, hereunder, in excess of the
liabilities that it is required to pay in accordance with Section 2.3(a) shall
constitute a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
against it.
     (f) The Letter of Credit Issuer agrees that it shall have no right of
setoff or banker’s lien against (i) the Seller, the Issuer, the Indenture
Trustee, the Servicer, the Insurer, the Owner Trustee any holder of a Note or
any Affiliate, officer or director of any of them, (ii) the Trust Estate or
(iii) any amounts on deposit in any Trust Account (other than the Residual
Interest Account, to the extent applicable), in any such case with respect to
the reimbursement of the Repayment Amount or with respect to any amount owing to
the Letter of Credit Issuer arising hereunder or under the Letter of Credit.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 3.1. Representations and Warranties of the Issuer, the Seller and
the Servicer. To induce the Letter of Credit Issuer to enter into this
Reimbursement Agreement and to issue the Letter of Credit, each of the Issuer,
the Seller and the Servicer hereby represents and warrants, each as to itself
only (which representations and warranties shall be deemed made on the date of
issuance of the Letter of Credit), to the Letter of Credit Issuer that:
     (a) Due Organization and Qualification. Such Person is: (i) duly formed and
validly existing as a Delaware statutory trust, Illinois corporation or Delaware
limited liability company, respectively, and is in good standing under the laws
of the State of Delaware or Illinois, as applicable; and (ii) duly qualified to
do business and is in good standing in each jurisdiction in which the failure to
be so qualified would have a material adverse effect upon such Person or their
ability to perform their obligations under this Reimbursement Agreement and any
Transaction Document to which such Person is a party.
     (b) Power and Authority. Such Person has all power and authority and has
obtained all licenses, permits, charters, registrations and approvals,
necessary: (i) for the conduct of its business as presently conducted; and
(ii) to execute, deliver and perform its obligations under this Reimbursement
Agreement and each Transaction Document to which such Person is a party.

 



--------------------------------------------------------------------------------



 



     (c) Approval. The execution, delivery and performance of this Reimbursement
Agreement have been duly authorized by all necessary action on the part of such
Person.
     (d) Valid and Binding Obligation. This Reimbursement Agreement constitutes
a legal, valid and binding obligation of such Person, enforceable in accordance
with its terms, except as such enforceability may be limited by: (i) bankruptcy,
insolvency, reorganization, receivership or other similar laws affecting the
enforcement of creditors’ rights generally; and (ii) general equitable
principles, regardless of whether such enforceability shall be considered a
proceeding in equity or at law.
     (e) Noncontravention. The consummation of the transactions contemplated by
this Reimbursement Agreement and the fulfillment of the terms hereof shall not:
(i) conflict with, result in any breach of any of the terms and provisions of,
nor constitute a default (nor an event which, with the giving of notice or
passage of time, or both, would constitute a default) under the organizational
documents of such Person, or any indenture, agreement or other instrument to
which such Person is a party or by which it shall be bound; (ii) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than the
Indenture); or (iii) violate any law or any order, rule, or regulation
applicable to such Person of any court or of any federal or state regulatory
body, administrative agency, or other governmental instrumentality having
jurisdiction over such Person or its properties.
     (f) No Consents. No consent, license, approval or authorization from, or
registration, or declaration with, any governmental authority, bureau or agency,
nor any consent, approval, waiver or notification of any creditor, lessor or
other non-governmental person, is required in connection with the execution,
delivery and performance by the such Person of this Reimbursement Agreement,
except (in each case) such as have been obtained and are in full force and
effect.
     (g) Pending Litigation or Other Proceeding. To the knowledge of such
Person, there are no proceedings or investigations pending, or threatened,
before any court, regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over such Person or its properties:
(i) asserting the invalidity of this Reimbursement Agreement or any other
Transaction Document to which such Person is a party; or (ii) seeking any
determination or ruling that might materially and adversely affect the validity
or enforceability of, this Reimbursement Agreement or any other Transaction
Document to which such Person is a party.
     Section 3.2. Affirmative Covenants.
     (a) Compliance with Transaction Documents. Each of the Issuer, the Seller
and the Servicer agrees for itself, that it will comply with all terms and
conditions applicable to such Person contained in this Reimbursement Agreement
and each other Transaction Document to which such Person is a party.

 



--------------------------------------------------------------------------------



 



     (b) Amendments. Each of the Issuer, the Seller and the Servicer will give
the Letter of Credit Issuer prior written notice of any proposed amendment to or
modification of any Transaction Document. Unless the Letter of Credit Issuer
shall have previously approved in writing the form of such amendment or
modification, none of the Issuer, the Seller or the Servicer will cause or
permit to become effective any amendment to or modification of any the
Transaction Document if such amendment or modification would materially and
adversely affect the Letter of Credit Issuer, including any amendment or
modification that: (i) reduces the amount or changes the timing of payments to
the Letter of Credit Issuer or any Certificateholder; (ii) impairs or adversely
affects the value of the Collateral; (iii) permits the creation of any Lien
ranking prior to or on a parity with the Lien of the Indenture Trustee with
respect to any of the Collateral; or (iv) terminates the Lien of the Indenture
Trustee with respect to the Collateral.
     (c) Optional Repurchase. Neither the Seller nor the Servicer will effect
any optional purchase of the Contracts pursuant to Article 8 of the Sale and
Servicing Agreement, unless: (i) the Letter of Credit Issuer has been, or
simultaneously therewith will be, repaid the Repayment Amount in full; and
(ii) no amounts are owing to the Letter of Credit Issuer hereunder or under the
Credit Agreement with respect to the Letter of Credit.
     (d) Access to Records; Discussions with Officers and Accountants. The
Issuer, the Seller and the Servicer shall each, upon the reasonable request of
the Letter of Credit Issuer, permit any authorized representative or agent of
the Letter of Credit Issuer at reasonable times to: (i) inspect the books and
records of the Issuer, the Seller or the Servicer that may relate to the Notes,
the Certificates and the obligations of such Person under this Reimbursement
Agreement and the other Transaction Documents to which such Person is a party;
and (ii) discuss the affairs, finances and accounts of such Person with any of
its respective officers, directors and representatives, including its
independent certified public accountants; provided, however, that, so long as no
Trigger Event or Event of Default has occurred and is continuing, the Letter of
Credit Issuer shall not inspect such books and records more frequently than once
every six months.
     (e) Letter of Credit Amount. Each of the Seller and the Servicer shall
promptly notify the Letter of Credit Issuer if the Letter of Credit Issuer is
liable or contingently liable to provide payments under the Letter of Credit
representing more than 9.0% of the Cash Flow. The Seller and the Servicer shall
use commercially reasonable efforts to give notification pursuant to this
Section not fewer than 30 days prior to the date on which the Letter of Credit
Issuer is anticipated to be liable or contingently liable to provide payments
under the Letter of Credit representing more than 9.0% of the Cash Flow.
     Section 3.3. No Petition.
     (a) The Letter of Credit Issuer hereby covenants and agrees that prior to
the date which is one year and one day after the payment in full of the latest
maturing:
     (i) Note and the expiration of the Note Policy and the Swap Policy, it will
not institute against, or join with any other Person in instituting against, the
Issuer; and

 



--------------------------------------------------------------------------------



 



     (ii) security issued by any securitization trust created by the Seller, it
will not institute against, or join with any other Person in instituting
against, the Seller,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy or
similar law; provided, however, that nothing in this Section shall constitute a
waiver of any claim for reimbursement or other payment from the Seller or the
Issuer pursuant to this Reimbursement Agreement in any such proceedings or limit
in any manner any of the rights of the Letter of Credit Issuer under the Credit
Agreement. The provisions of this Section shall survive the termination of this
Reimbursement Agreement and the replacement or removal of the Letter of Credit
Issuer.
     (b) The Servicer hereby covenants and agrees that prior to the date which
is one year and one day after the payment in full of the latest maturing:
     (i) Note and the expiration of the Note Policy and the Swap Policy, it will
not institute against, or join with any other Person in instituting against, the
Issuer; and
     (ii) security issued by any securitization trust created by the Seller, it
will not institute against, or join with any other Person in instituting
against, the Seller,
any bankruptcy, reorganization, arrangement, conservatorship, receivership,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy, receivership or similar law, in connection with any amounts
due the Servicer (or any Affiliate or parent thereof) under any Transaction
Document or otherwise without the prior written consent of the Letter of Credit
Issuer. The provisions of this Section shall survive termination of this
Reimbursement Agreement.
ARTICLE IV
MISCELLANEOUS
     Section 4.1. Third-Party Beneficiary. The Insurer is an intended third
party beneficiary of this Reimbursement Agreement.
     Section 4.2. Payments. All payments to the Letter of Credit Issuer
hereunder shall be made in lawful currency of the United States and in
immediately available funds prior to 11:00 a.m. (New York City time) on the date
such payment is due by wire transfer to the Letter of Credit Issuer, to Banco
Santander, S.A., acting through its New York Branch, ABA 026007692, Account
Number 107143001, or to such other office or account maintained by the Letter of
Credit Issuer as the Letter of Credit Issuer may direct.
     Section 4.3. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and addressed, delivered or transmitted to such party at its
address or telecopy number set forth below, or at such other address or telecopy
number, as the case may be, as such party may hereafter specify for the purpose
by notice to the other party (or as provided in the Transaction Documents). Each
such notice, request or communication shall be effective when received by the
party to which it is addressed.

 



--------------------------------------------------------------------------------



 



     
If to the Servicer:
  Santander Consumer USA Inc.
 
  8585 North Stemmons Freeway
 
  Dallas, Texas 75247
 
  Attention: Chief Financial Officer
 
  Telephone: 214-237-3530
 
  Telecopier: 214-630-0828
 
   
If to the Seller:
  Santander Drive Auto Receivables LLC
 
  8585 North Stemmons Freeway
 
  Dallas, Texas 75247
 
  Attention: Chief Financial Officer
 
  Telephone: 214-237-3530
 
  Telecopier: 214 237 3570
 
   
If to the Issuer:
  Santander Drive Auto Receivables Trust 2007-2
 
  c/o U.S. Bank Trust National Association,
 
  as Owner Trustee
 
  300 Delaware Avenue
 
  9th Floor
 
  Wilmington, Delaware 19801
 
  Attention: Mildred F. Smith
 
  Telephone: 302-576-3703
 
  Telecopier: 302-576 3717
 
   
If to the Indenture Trustee:
  Wells Fargo Bank, National Association
 
  MAC N9311-161
 
  Sixth Street & Marquette Avenue
 
  Minneapolis, MN 55479
 
  Attention: Corporate Trust Services- Asset Backed
 
  Administration
 
  Telephone: 612-667-8058
 
  Telecopier: 612-667-3539
 
   
If to the Letter of Credit Issuer:
  Banco Santander, S.A., acting through its New
 
  York Branch
 
  45 East 53rd Street,
 
  New York, NY 10022
 
  Attention: Magda Mesegue
 
  Telephone: (212) 350-3671
 
  Telecopier: (212) 350-0630
 
  E-mail: mmesegue@schny.com

 



--------------------------------------------------------------------------------



 



     
If to the Insurer:
  MBIA Insurance Corporation
 
  Attention: Insured Portfolio Management —
 
     Asset Backed (IPM-AB)
 
  113 King Street
 
  Armonk, NY 10504
 
  Telecopier: (___) ___-___
 
  Telephone: (___) ___-___
 
  Email: ___________
 
   
If to the Rating Agencies:
  Standard & Poor’s Ratings Services
 
  55 Water Street
 
  New York, New York 10041
 
  Asset Backed Surveillance Department
 
   
 
  Moody’s Investors Service, Inc.
 
  99 Church Street
 
  New York, New York 10007
 
  ABS Monitoring Department

     Section 4.4. Amendments. No provision of this Reimbursement Agreement shall
be waived, amended or supplemented except (i) by a written instrument executed
by the parties hereto (ii) with the prior written consent of the Insurer and
(iii) following prior written notice to each Rating Agency.
     Section 4.5. Governing Law; Jurisdiction. THIS REIMBURSEMENT AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 4.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS REIMBURSEMENT AGREEMENT OR ANY OTHER RELATED DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF ANY PARTY HERETO IN CONNECTION HEREWITH OR THEREWITH. EACH OF THE
SELLER, THE MASTER SERVICER AND THE ISSUER ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LETTER OF CREDIT ISSUER’S ENTERING
INTO THIS REIMBURSEMENT AGREEMENT.
     Section 4.7. Waivers; Remedies Cumulative. Neither any failure nor any
delay on the part of the Letter of Credit Issuer in exercising any right, power
or privilege hereunder or under the Letter of Credit shall operate as a waiver
thereof, nor shall a single or partial exercise thereof

 



--------------------------------------------------------------------------------



 



preclude any other or further exercise or the exercise of any other right, power
or privilege. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     Section 4.8. Severability. Any provision of this Reimbursement Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 4.9. Term. This Reimbursement Agreement shall remain in full force
and effect until the payment of the Repayment Amount, notwithstanding the
earlier termination of the Letter of Credit.
     Section 4.10. Successors and Assigns.
     (a) This Reimbursement Agreement shall be binding upon the parties hereto
and their respective successors and assigns; provided, however, that none of the
Seller, the Servicer or the Issuer may transfer or assign any of its
obligations, rights, or interests hereunder without (i) the prior written
consent of the Letter of Credit Issuer and MBIA Insurance Corporation (in its
capacity as issuer of the Note Policy) (the “Insurer”) and (ii) prior written
notice to each Rating Agency.
     (b) The Letter of Credit Issuer may at any time:
     (i) assign all or a portion of its obligations under the Letter of Credit
and its rights under this Reimbursement Agreement to an Eligible Letter of
Credit Issuer; provided, however, that (A) the Rating Agency Condition shall
have been satisfied with respect to such assignment, (B) the Insurer shall have
consented in writing to such assignment (which consent shall not be unreasonably
withheld), (C) such assignment shall be for an amount at least equal to
$1,000,000 and (D) such Eligible Letter of Credit Issuer agrees in writing to be
bound by Section 4.17 hereof. It is understood and agreed that in connection
with partial assignments by the Letter of Credit Issuer, such reasonable
amendments to this Reimbursement Agreement as the Letter of Credit Issuer may
request shall be entered into by the other parties hereto to accommodate such
assignments, including without limitation, if requested, customary “agency” and
“syndication” provisions; and
     (ii) grant participations in minimum amounts of $1,000,000 to any other
Person, in all or part of its obligations under the Letter of Credit and its
rights under this Reimbursement Agreement (it being understood and agreed that
no other party hereto shall have any obligation to give notices to any such
participant, that such participation will not in any way reduce the Letter of
Credit Issuer’s commitment to make disbursements under the Letter of Credit, and
that such participation shall not increase the obligations (including with
respect to costs and expenses) of any other party hereunder); provided that the
Letter of Credit Issuer shall be entitled to receive any increased costs or
indemnities payable hereunder incurred by the Letter of Credit Issuer or such
participant to the extent not in excess of such amounts calculated as if there
were no participation.

 



--------------------------------------------------------------------------------



 



     Section 4.11. Survival. All representations and warranties contained herein
or made in writing by any of the Seller, the Servicer or the Issuer in
connection herewith shall survive the execution and delivery of this
Reimbursement Agreement, regardless of any investigation made by the Letter of
Credit Issuer or on its behalf and shall continue so long as and until such time
as all obligations hereunder and under the Transaction Documents and all
Indebtedness under the Notes shall have been paid in full. The obligations of
each of the Seller, the Servicer and the Issuer under this Section and
Sections 3.3, 4.1, 4.5 — 4.8, 4.13 and 4.17(c) shall in each case survive any
termination of this Reimbursement Agreement, the payment in full of all
obligations hereunder and the termination of the Letter of Credit.
     Section 4.12. Counterparts. This Reimbursement Agreement may be executed in
any number of counterparts, and by the different parties hereto on the same or
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.
     Section 4.13. Further Assurances. Each of the Seller, the Servicer, the
Issuer and the Indenture Trustee agrees to do such further acts and things and
to execute and deliver to the Letter of Credit Issuer such additional
assignments, agreements, powers and instruments as are reasonably required by
the Letter of Credit Issuer to carry into effect the purposes of this
Reimbursement Agreement and the Transaction Documents or to better assure and
confirm to the Letter of Credit Issuer its rights, powers and remedies
hereunder.
     Section 4.14. Headings. Section headings in this Reimbursement Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Reimbursement Agreement for any other purpose.
     Section 4.15. Limited Liability of U.S. Bank Trust National Association. It
is expressly understood and agreed by the parties hereto that: (a) this
Reimbursement Agreement is executed and delivered by U.S. Bank Trust National
Association not individually or personally but solely as Owner Trustee on behalf
of the Issuer; (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association, but are made and intended for the purpose of binding only the
Issuer; (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant of the Issuer either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under such parties; and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Reimbursement Agreement.
     Section 4.16. Non-Confidential Information. Notwithstanding any other
statement herein, the Issuer, the Indenture Trustee, the Seller, the Servicer
and the Letter of Credit Issuer each understands that it (and each of its
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction contemplated herein; provided, however, that it (and any of its
employees, representatives or other agents) will not disclose any information
that is not necessary to

 



--------------------------------------------------------------------------------



 



understand the tax treatment and tax structure of such transaction (including
the identity of any of the parties to the transaction and any information that
could lead another to determine the identity of any such parties), or any other
information to the extent that such disclosure could result in a violation of
any federal or state securities law.
     Section 4.17. Regulation AB Compliance.
     (a) The Letter of Credit Issuer agrees to comply with commercially
reasonable requests of the Seller for the delivery of such information relating
to the Letter of Credit Issuer as may be necessary for the Seller to comply with
Item 1114 of Regulation AB as it relates to the Letter of Credit Issuer. The
Letter of Credit Issuer agrees that such information may be incorporated by
reference or attached as an exhibit to any Exchange Act Report to the extent
required under Regulation AB or Item 7 on Form 10-D.
     (b) As of the date that any required information is provided to the Seller
or the Issuer pursuant to Section 4.17(a) to be attached as an exhibit to any
Exchange Act Report, such information will comply in all material respects with
the requirements of Item 1114 of Regulation AB.
     (c) Notwithstanding anything to the contrary, the Letter of Credit Issuer’s
liability in the case of a breach of this Section 4.17 which has the effect of
imposing liability on any party entitled to indemnification under this
Reimbursement Agreement under Regulation AB, will be limited to the actual
damages incurred by Santander Consumer and the Seller as a direct result of a
determination by the Commission that the Seller is no longer eligible to file
registration statements on Form S-3, such determination being based solely on
the Letter of Credit Issuer’s breach of this Section 4.17.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement
Agreement to be duly executed by their duly authorized officers, as of the day
and year first above written.

            BANCO SANTANDER, S.A., ACTING THROUGH ITS NEW YORK BRANCH, as Letter
of Credit Issuer
      By:   /s/ Rodolfo E. Icasa         Name:   Rodolfo E. Icasa       
Title:   General Manager & Chief Operating Officer            By:   /s/ Miguel
Gonzalo         Name:   Miguel Gonzalo        Title:   Vice-President         
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-2, as Issuer

By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely in its capacity as Owner Trustee under the Trust Agreement
      By:   /s/ Nicole Poole         Name:   Nicole Poole        Title:   Vice
President        SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller
      By:   /s/ Jim W. Moore         Name:   Jim W. Moore        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            SANTANDER CONSUMER USA INC., as Servicer
      By:   /s/ Jim W. Moore         Name:   Jim W. Moore        Title:   Vice
President        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
      By:   /s/ Marianna C. Stershic         Name:   Marianna C. Stershic       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TO THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT

A-1